Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed January 28, 2021 has been received, Claims 1-7, 12, and 14-20 are currently pending.

Claim Objections
1.	Claims 7 and 9-11 are objected to because of the following informalities: Claims 7 and 9-11 have incorrect status identifiers. Claim 7 states that it is currently amended, yet there are no amendments; and Claims 9-11 also state that they are currently amended, however they were previously canceled in the claim filing on 05/11/2020 and still appear to be cancelled at this time.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


2.	Claim(s) 1, 3-4, 6-7, 12, and 14-20 is/are rejected under pre-AIA  35 U.S.C. 102b) as being anticipated by Vita (US 3,518,781).
 a canopy portion (11) with an upper edge (apex of 17), a lower edge (15), an outside edge (i.e. lateral edge) and an inside edge (i.e. medial edge), the upper edge of the canopy portion connected to the lower portion of said tongue portion (as seen in Fig.3), wherein the tongue portion and the canopy portion are of a single unitary construction from a single unbroken piece (as seen in Fig.2-3, 11 & 22 are permanently secured to one another and therefore are a single unbroken piece), wherein the canopy portion has a canopy portion upper quarter (i.e. upper 25% of 11 near 17) that is a quarter of the canopy portion that is closest to the tongue portion (as seen in Fig.3), wherein the inside edge is longer than the outside edge (see annotated Figure below); a first securing hole (one of 21) positioned laterally from a second securing hole (second of 21) in the canopy portion upper quarter; wherein the industrial shoe protector (10) is configured to secure to an industrial shoe (13) by inserting one or more laces (20) of the industrial shoe through the securing holes (21) in the canopy portion, with the upper portion (22 near 28) of the tongue portion disposed above an ankle of the industrial shoe (the rim of 13 at the ankle is the ankle of the shoe, inasmuch as has been claimed by Applicant) and between the laces and a tongue of the industrial shoe (as seen in Fig.1-2 & annotated Figure below; Col.2, lines 15-17); and wherein said canopy portion (11) is configured to cover the laces of the industrial shoe below an ankle of the industrial shoe when the industrial shoe protector is secured to the industrial shoe (as seen in Fig.1-2).

    PNG
    media_image1.png
    547
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    403
    687
    media_image2.png
    Greyscale


Regarding Claim 4, Vita discloses an industrial shoe protector of claim 1, wherein the tongue portion (22) is less than three quarters of the width (width at 17) of the canopy portion (11)(as seen in Fig.5; 22 is less than three quarters of the width of 11 at 17).
Regarding Claim 6, Vita discloses an industrial shoe protector of claim 1, wherein said canopy portion (11) is configured to cover top of shoe stitching on the industrial shoe (13) forward of the ankle when the industrial shoe protector is secured to the industrial shoe (as seen in Fig.1 & 5, 11 completely covers the top of the shoe upper and therefore would cover any stitching on the top lacing flaps).
Regarding Claim 7, Vita discloses an industrial shoe protector of claim 1, wherein said canopy portion (11) is configured to completely cover the laces (20) of the industrial shoe forward of the securing holes (21) when the industrial shoe protector is secured to the industrial shoe (as seen in Fig.1-2).
Regarding Claim 12, Vita discloses an industrial shoe protector system, comprising: an industrial shoe (13); an industrial shoe protector (10) comprising a tongue portion (22) with an upper portion (22 near 28) and a lower portion (22 near 17), a canopy portion (11) with an upper edge (17), a lower edge (15), an outside edge (i.e. lateral edge), and an inside edge (i.e. medial edge), the upper edge of the canopy portion connected to the lower portion of said tongue portion (as seen in Fig.3), wherein  wherein the industrial shoe protector is secured to the industrial shoe with one or more laces (20) of the industrial shoe passing through the securing holes (21) in the canopy portion, with the upper portion (22 near 28) of the tongue portion held behind the laces above an ankle of the industrial shoe (as seen in Fig.1-2 & annotated Figure above); wherein said canopy portion (11) is configured to cover the laces of the industrial shoe forward of the securing holes towards a toe of the industrial shoe when the industrial shoe protector is secured to the industrial shoe (as seen in Fig.1-2).
Regarding Claim 14, Vita discloses an industrial shoe protector system of claim 12, wherein said canopy portion (11) is configured to completely cover the laces (20) of the industrial shoe forward of the securing holes (21) when the industrial shoe protector is secured to the industrial shoe (as seen in Fig.1-2).
Regarding Claim 15, Vita discloses an industrial shoe protector system of claim 12, wherein the tongue portion (22) is less than three quarters of the width (width at 17) of the canopy portion (11)(as seen in Fig.5; 22 is less than three quarters of the width of 11 at 17).

Regarding Claim 17, Vita discloses an industrial shoe protector (10), comprising: a tongue (22) with an upper portion (22 near 28) and a lower portion (22 near 17); a canopy (11) with an upper edge (17), a lower edge (15), an outside edge (lateral edge of 11) and an inside edge (medial edge of 11), the lower portion of the tongue extending from the upper edge of the canopy (as seen in Fig.3), wherein the canopy has a canopy upper quarter (i.e. upper 25% of 11 near 17) that is a quarter of the canopy that is closest to the tongue, wherein the inside edge of the canopy is longer than the outside edge (see annotated Figure above); a first securing hole (one of 21) positioned laterally from a second securing hole (second of 21) in the canopy upper quarter; and wherein said canopy portion is configured to cover laces (20) of an industrial shoe below an ankle of the industrial shoe when the industrial shoe protector is secured to the industrial shoe (as seen in Fig.1-2).
Regarding Claim 18, Vita discloses an industrial shoe protector of claim 17, wherein the industrial shoe protector (10) is configured to secure to an industrial shoe (13) by inserting one or more laces (20) of the industrial shoe through the securing holes (20) in the canopy with the upper portion of the tongue (22 near 28) disposed above the ankle of the industrial shoe (the rim of 13 at the ankle is the ankle of the shoe, inasmuch as has been claimed by Applicant) and between the laces and a tongue of the industrial shoe (as seen in Fig.1-2 & annotated Figure above; Col.2, lines 15-17).
 wherein the tongue (22) and the canopy (11) are of a single unitary construction from a single continuous piece (as seen in Fig.2-3, 11 & 22 are permanently secured to one another and therefore are a single unitary construction from a single continuous piece).
Regarding Claim 20, Vita discloses an industrial shoe protector of claim 17, wherein the inside edge of the canopy is 10% longer than the outside edge (as seen in the annotated Figure above, the inside edge is more than 10% longer than the outside edge; i.e. 10% longer).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vita (US 3,518,781) in view of Bird (US 3,006,086).
Regarding Claim 2, Vita discloses the invention substantially as claimed above. Vita does not disclose wherein said industrial shoe protector is leather. However, Bird discloses a shoe protector formed of a plate (12) and leather (15,16)(Col.2, lines 54-57). 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have covered the shoe protector of Vita in leather, as taught by Bird, in order to provide a shoe protector that is aesthetically pleasing as it closely resembles the appearance of the shoe to which it is attached.

4.	Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vita (US 3,518,781).
Regarding Claim 5, Vita discloses the invention substantially as claimed above. Vita does not disclose wherein said tongue portion is 4 inches long by 1 1/4 inches wide. However, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the tongue portion of Vita to be 4 inches long by 1 1/4 inches wide, in order to provide the optimum size of tongue portion for securing to a shoe. Further, it would have been an obvious matter of design choice to form the tongue portion of Vita to be 4 inches long by 1 1/4 inches wide, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. 
5.	Applicant’s Remarks: Applicant asserts it is not clear how Examiner determined where the inside and outside edges of the shoe protector 10 of Vita begin and where they end.
	Examiner’s Response: Examiner respectfully notes that it appears Applicant misinterpreted the Office Action. The claim merely requires that “the inside edge is longer than the outside edge”, it does not provide any further metes or bounds of the claimed edges or claim that the entire inside edge is longer than the entire outside edge. For that reason, a portion of the edges may be used to reject the claim limitation as it is broadly recited. The annotated Figure on Page 5 of the Non-Final Rejection filed 09/17/2020 shows a portion of the inside edge which is longer than a portion of the outside edge. For these reasons, Applicant’s arguments regarding the measurements of the edges are not found persuasive.

6.	Applicant’s Remarks: Applicant asserts claims 1, 12, and 18 recite at least one limitation not taught by the cited art, “wherein the industrial shoe protector is secured to the industrial shoe ... with the upper portion of the tongue portion disposed above the ankle of the industrial shoe and behind the laces of the industrial shoe”. Further arguing that Vita does not teach an ankle of the industrial shoe as described in the instant application which describes the ankle of the industrial shoe is a portion of the industrial 
Examiner’s Response: Examiner respectfully notes that it appears Applicant misinterpreted the Office Action. The annotated Figure on Page 5 of the Non-Final Rejection filed 09/17/2020 was merely pointing out the location where a user’s ankle would be located, and the rim of the shoe at the ankle of a user is the portion of the shoe being used to meet the limitation of “the ankle of the industrial shoe”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ankle of the industrial shoe is a portion of the industrial shoe that covers the ankle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Applicant’s argument that Vita does not teach an ankle of the industrial shoe as described in the instant application is not found persuasive as such limitations are not claimed. Applicant’s argument that the laces 20 of Vita are not shown disposed behind the free end 28 of tongue 22 is confusing as the claim recites “the upper portion of the tongue held behind the laces above an ankle of the industrial shoe”, which is entirely different from what Applicant is arguing and such limitations are met by Vita (See rejection above). For all of these reasons, Applicant’s arguments are not found persuasive.

7.	Applicant’s Remarks: Applicant asserts Vita does not teach “the upper edge of the canopy portion connected to the lower portion of said tongue portion”. In the Office 
	Examiner’s Response: Examiner respectfully disagrees. The recitation of “portion” is broad and does not mean “half/halves” as argued by Applicant. A portion does not have to be a half of an object, and, as stated in the rejection the upper and lower portions of the canopy tongue of Vita were detailed in such a way as to meet the limitations of the claims. For all of these reasons, Applicant’s arguments are not found persuasive.

8.	Applicant’s Remarks: Applicant asserts Vita does not teach wherein the tongue portion and the canopy portion are of a single unitary construction from a single unbroken/continuous piece. However, the tongue 22 and the guard portion 11 are not from a single continuous piece as recited in the amended claim. The interpretation the Examiner has given "continuous piece" does not appear to be consistent with the interpretation given in case law. See MPEP 2144.04 V(B) for examples.
	Examiner’s Response: Examiner respectfully disagrees. The claim recites “wherein the tongue portion and the canopy portion are of a single unitary construction from a single unbroken/continuous piece”, Vita clearly teaches the tongue portion and canopy portion are a single unitary construction as they are permanently secured to each other as a single unbroken/continuous piece. Applicant points to MPEP 2144.04 V(B) to argue that Examiner has not given "continuous piece" the appropriate 

9.	Applicant’s Remarks: Applicant asserts that the combination of the leather plate cover of Bird and with the shoe protector of Vita would create a shoe protector that would have a folder over problem. The Applicant discovered that a longer inner edge adds weight to the front inner corner of the canopy and changes the aerodynamics of the canopy so the canopy does not fold back on itself. The plate of Bird is likely necessary to prove sufficient rigidity that the leather cover would not provide to prevent the folding over problem. 
	Examiner’s Response: Examiner respectfully disagrees and notes that Applicant appears to have misconstrued the Office Action. The shoe protector of Vita is a plate, and the shoe protector of Bird is a leather covered plate. Therefore, it would have been obvious to one of ordinary skill to have covered the plate of Vita with the leather taught by Bird in order to provide an aesthetically pleasing appearance to the shoe protector. Applicant’s theory about Bird’s performance is confusing and incorrect as the leather would not fold over since it is affixed to the surface of the plate; additionally, it does not pertain to the rejection as the combination of Vita and Bird clearly meets the limitations 

10.	Applicant’s Remarks: Applicant asserts that the it would not have been obvious to modify the dimensions of Vita, stating the Federal Circuit holds that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV(A) In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (emphasis added). Thus, difference in performance overcomes a design choice rejection.
	Examiner’s Response: Examiner respectfully disagrees and notes that this recitation by the Federal Circuit upholds and affirms the use of a design choice rejection when the only difference between the prior art and instant invention is a minor difference in dimensions, and when the prior art performs the same as the instant invention. Since Vita meets the claim limitations and performs in the same manner as the instant invention, such a rejection regarding relative dimensions as presented in the Office Action is proper. For all of these reasons, Applicant’s arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732